Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo WO 2020/032693 in view of Tie US 20190174529, Lee US 20180145839, and Li US 20200221429.

Regarding claims 1, 7-10, Seo (for easy reference see US 20210314997) teaches a method of receiving a signal by a user equipment (UE) in a wireless communication system, the method comprising:
receiving configuration information for a plurality of control resource sets (CORESETs) (monitoring means decoding, one or more COREST, [0077]) associated with different synchronization signal blocks (SSBs), respectively (TCI state may determine parameter for determining receive beam of UE, [0110, 0111], The TCI state at CORESET #0 may be determined by the SSB associated with the corresponding CORESET, [0129]); 
selecting at least one of the plurality of CORESETs based on a SSB measurement (There may exist a CORESET #0 and a search space set #0 associated with each SSB. Each UE may perform measurement on each SSB and monitor the CORESET #0/search space set #0 associated with the corresponding SSB, [0129])
; and 
receiving downlink control information (DCI) by monitoring physical downlink control channel (PDCCH) candidates on the selected at least one CORESET ([0077]). 

	Seo is silent on wherein a cyclic redundancy check (CRC) of the DCI is scrambled with a group-radio network temporary identifier (G-RNTI).
Tie teaches wherein a cyclic redundancy check (CRC) of the DCI is scrambled with a group-radio network temporary identifier (G-RNTI) ([0157, 0452]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Seo by wherein a cyclic redundancy check (CRC) of the DCI is scrambled with a group-radio network temporary identifier (G-RNTI), as shown by Tie. This modification would benefit the system by since scrambling will help prevent unauthorized users from accessing the communication between the UE and network.

Although Tie teaches a cyclic redundancy check (CRC) of the DCI is scrambled with a group-radio network temporary identifier (G-RNTI), the reference is silent on the G-RNTI is selected by the UE in accordance with an identifier of a specific service to receive.
Lee teaches the G-RNTI which has been selected by the UE in accordance with an identifier of a specific service to receive (When base station 105-a provides control configuration such as a TMGI and G-RNTI mapping, UE 115-a and/or UE 115-b may monitor the SC-MCCH to identify an eMBMS service available for subscription, [0087]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the G-RNTI which has been selected by the UE in accordance with an identifier of a specific service to receive, as shown by Lee. This modification would benefit the system by enabling the UE to quickly and efficiently access the desired service.

Although Lee teaches the G-RNTI selected by the UE for the specific service, the combination is silent on wherein at least two or more of the plurality of CORSETs are commonly associated with the same G-RNTI.
Li teaches wherein at least two or more of the plurality of CORSETs are commonly associated with the same G-RNTI (gNB may send 2 GC-PDCCHs in one or two CORESETs with the same or different GC-RNTI for different purposes, [0047]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by wherein at least two or more of the plurality of CORSETs are commonly associated with the same G-RNTI, as shown by Li. This modification would benefit the system since the same G-RNTI may be used for different purposes (Li: [0047]).

Allowable Subject Matter
Claims 2-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476